Citation Nr: 1522270	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for right great toe arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  He also served with the U.S. Army Reserve from 1982 to 1999 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted service connection for right great toe arthritis and assigned a 0 percent rating, effective August 6, 2007. 

In April 2014, the Board, in pertinent part, denied the Veteran's claim for a rating higher than 0 percent for right great toe arthritis.  Pursuant to a joint motion for partial remand, however, the U.S. Court of Appeals for Veterans Claims vacated the Board's April 2014 decision in October 2014 insofar as the Board had denied entitlement to a compensable rating for the right great toe arthritis, and remanded the claim back to the Board for action consistent with the terms of the joint motion.

The joint motion noted that because the medical evidence noted that the Veteran's right great toe was painful with movement and after weight-bearing, the Board should have considered whether the Veteran warranted a 10 percent rating based on painful motion of a joint, pursuant to Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).


FINDING OF FACT

The Veteran's right great toe disability is manifested by painful motion and pain on weight-bearing; but his right great toe arthritis does not significantly affect his daily activities, and he does not have more than one joint affected by degenerative changes.



CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for the right great toe arthritis have been met, effective August 6, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in September 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding the initial service connection claim for a foot disability.  While the Veteran was not provided with a separate letter addressing his appeal for a higher rating for his right great toe disability, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for the right great toe disability, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the September 2007 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records.  The RO also has provided him with a VA examination in July 2010.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board notes that the July 2010 examination was performed nearly five years ago.  However, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected right great toe disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Although the Veteran asserted on his February 2012 substantive appeal that VA did not have all the evidence in deciding the case, he has not identified any specific evidence that has not been obtained or considered.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for Right Great Toe

As noted above, the Veteran's claim for a higher rating for his right great toe disability stems from an appeal of an initial grant of service connection in January 2012 with an effective date of August 6, 2007.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In October 2007 the Veteran visited a VA podiatrist.  He complained of generalized foot discomfort and wanted new shoes.  The Veteran's gait and stance were both mildly pronated.  There was no erythema, edema, or temperature noted.  There was no pain elicited upon palpation or range of motion of any area of the foot.  The diagnoses were valgus deformity and possible metatarsalgia. 

A November 2007 examination by Dr. D.K. indicates that the Veteran had virtually no motion of the IP joint of his right great toe.  He had tenderness of the IP joint. The assessment was degenerative joint disease of the IP joint of the right great toe and right foot pain.  The physician did not think that there was any indication for surgery.  He noted that if the Veteran's IP joint bothered him more, the Veteran could proceed with an IP fusion, but that it did not seem that it was that bothersome.

On VA examination in July 2010 the Veteran reported his right toe was painful and stiff, especially with weight bearing exercises.  The Veteran complained of right toe pain with movement and after being on his feet most of the day.  The Veteran reported that his right toe did not prevent him from performing any desired activities and that he took no medications for his toe discomfort.  The Veteran complained of stiffness of the right great toe with flexion and extension movements, otherwise he denied any problems with his feet.  Examination revealed pain at the base of the right great toe.  X-rays revealed minimal degenerative changes of the right great toe.  The Veteran had a normal gait. The examiner stated that the right great toe arthritis had no significant occupational effects and had no effects on daily activities. 

The Veteran's arthritis of the right great toe has been rated noncompensable under 38 C.F.R. § 4.71a, DC 5010.  Under DC 5010 arthritis due to trauma is rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Although a group of minor joints is not involved as only the right IP joint appears to be affected, the Board finds, with application of the provisions of 38 C.F.R. § 4.59, and based on the medical findings above of painful motion in the right great toe and pain on weight-bearing, a 10 percent rating is warranted for the right great toe disability.  See also 38 C.F.R. § 4.20 (2014).  A higher rating under DC 5003 (arthritis) is not warranted because two or more major joints or two or more minor joint groups are not involved.  

The remaining diagnostic codes pertaining to the feet are not applicable.  See 38 C.F.R. § 4.71a, diagnostic codes 5276 to 5284.  The Board has considered all of those codes to determine whether there is an applicable code which would provide the Veteran with a rating higher than 10 percent based on his symptoms, but finds that there is not. 

The Veteran does not have acquired flatfoot due to his great toe disability, thus DC 5276 is not applicable.  The Veteran does not have bilateral weak foot; thus DC 5277 is not applicable.  The Veteran does not have claw foot; thus, DC 5278 is not applicable.  The Veteran does not have Morton's disease; thus, DC 5279 is not applicable.  The Veteran does not have hallux rigidus, or anything approximating to severe hallux valgus equivalent to amputation of the great toe or operated with resection of the metatarsal head; thus, DCs 5280 and 5281 are not applicable.  The Veteran does not have hammer toe; thus, DC 5282 is not applicable.  The Veteran does not have moderate malunion or nonunion of the tarsal or metatarsal bones; thus, a compensable rating under DC 5283 is not warranted.  In addition, DC 5171 is not applicable because the Veteran's great toe disability has not been shown to be as severe as, or analogous to, amputation of the great toe, which would warrant a 10 percent evaluation.

A compensable evaluation under DC 5284 is not warranted because the Veteran does not have moderate foot injuries.  The Board notes that terms such as "severe" and "moderately severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In this case, the Board finds that the Veteran's disability does not manifest to a level which is greater than slight.  In sum, his great toe disability has been manifested by reports of pain and stiffness which did not interfere with activities of daily living. 

The Board notes that at no time since the grant of service connection has the Veteran's right great toe arthritis met the criteria for a rating higher than 10 percent. See Fenderson v. West, 12 Vet. App 119 (1999). 

The schedular evaluation in this case is not inadequate.  The schedular criteria contemplate arthritis of the great toe; however, in this case the Veteran does not meet the criteria for a rating higher than 10 percent. As noted above, the Veteran's right great toe arthritis causes painful movement and pain on weight-bearing but no other functional impairment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 10 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the right great toe; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

To the extent that the Veteran believes that he is entitled to a rating higher than 10 percent for his right great toe disability, his factual recitation as to symptomatology associated with the right great toe is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his right great toe disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's toe and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For all the foregoing reasons, the Board finds that a rating of 10 percent, but no higher, is warranted effective August 6, 2007, for the right great toe disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a higher initial rating of 10 percent, but no higher, for right great toe arthritis is granted, subject to the rules governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


